DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-39 are pending per Applicant’s 06/13/2019 filing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-29 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are to a device without a tangible form (hardware components).  A device is interpreted as falling under the statutory class of a machine.  Where a machine is a concrete thing, consisting of parts, or of certain devices and combination of devices.  MPEP 2106.03(I). The courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories, see MPEP 2106.03(I).  
As currently claimed the claims are found to be software per se. Independent claims 1 and 38 recite the class of system comprising various component, where the application(s), such as subsystem components, which are stored in memory 302 or secondary storage 304 or received from the Internet or other network 322 . . . applications preferably include instructions executable to perform the system and subsystem component (or application) functions and methods described above and illustrated in the herein. The applications preferably provide graphical user interfaces (GUIs) through which users may view and interact with subsystem components (or application in a mobile device)”, see Spec. [132]. Where products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations, see MPEP 2106.03(I).  It is suggested that Applicant add at least the disclosed hardware components “processor”, see Spec. [131-132]. 
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory class.
Claims 1-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mathematical concepts) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
No, claims 1-29 and 38 do not fall within one of the four statutory categories, see the rejection above.

Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mathematical concepts. Where a mathematical concepts is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  It is noted that a claims does not have to recite any specific word (e.g. calculating, determining, performing, etc.) to be considered a mathematical calculation. See October 2019: Subject Matter Eligibility at p. 3-4.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A networked computerized system for analyzing scripted content, comprising: 
a plurality of networked, standalone, programmed devices; and 
a network that connects the networked, standalone, programmed devices; 
wherein each of the plurality of networked, standalone, programmed devices includes: 
an interactive subsystem component that allows for input of scripted content data by at least one user or at least one partner; 
a data storage subsystem component that stores the scripted content data input by the at least one user or at least one partner; and 
a performance analytics component programmed to process the input scripted content data to produce a predictive or descriptive recommendation for analysis or for action to the at least one user or at least one partner, 
wherein the performance analytics component includes a plurality of similarity computation algorithms.

Where the claimed limitation is found to make evaluation of known data using a trained algorithm (performance analytics, see Spec [6]) to provide a judgement or 
The Office holds the position that simply applying a model (as in the current claim) to make a decision that has been trained is simply a complex mathematical exercise and not statutory.   However where the model is trained within the claimed invention based on previous decision to improve future predictions the system itself is made smarter thus enabling the system to make better decisions in the future.  Where the system is improved the claimed invention falls outside the realm of an abstract idea. 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be insignificant extra solution activity – steps of data gathering.   
pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above the additional elements of the claimed invention are found to be insignificant extra solution activity.  When these elements are considered individually and in the order combination they are not found to be enough to transform the abstract idea in to patent eligible subject matter.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of 
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 16-19, 21-23, 28-30, 34, and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonet et al (US Pub. 2008/0059287 A1).

Claims 1, 30, 34, 38, and 39
Bonet teaches a networked computerized system for analyzing scripted content, comprising: 
a plurality of networked, standalone, programmed devices (Bonet [16] “recommendation includes video discovery and personalization through all digital channels including internet, mobile, personal computers and hand set devices”); and 
a network that connects the networked, standalone, programmed devices (Bonet Bonet [16] “recommendation includes video discovery and personalization through all digital channels including internet, mobile, personal computers and hand set devices” and fig. 21); 
wherein each of the plurality of networked, standalone, programmed devices (Bonet [16] “recommendation includes video discovery and personalization through all digital channels including internet, mobile, personal computers and hand set devices” and [191] “analysis of the video characteristics, software modules”) includes: 
an interactive subsystem component that allows for input of scripted content data by at least one user or at least one partner (Bonet [41] “"analyst wrapper" script receives digital video files from the video database or a video file archive, preferably copies the particular digital video file to a location on a computer network on which the analysis system is stored”, [42] “raw materials for the system are films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs.”, [80] “input data by means of a database” and fig. 2); 
a data storage subsystem component that stores the scripted content data input by the at least one user or at least one partner (Bonet [42] “raw materials for the system are films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs.  These are stored in a digital file, which is the main starting point for all embodiments of the invention” and [195] “video clip storage module stores representative clips of all the videos that are in the database”); and 
a performance analytics component programmed to process the input scripted content data to produce a predictive or descriptive recommendation for analysis or for action to the at least one user or at least one partner (Bonet [12] “analyzing "videos" (films, video-shorts, mobile videos, music videos, videogames, advertisings, video clips, and television programs) to make video recommendations, video classification, video discovery, personalized video games”), 
wherein the performance analytics component includes a plurality of similarity computation algorithms (Bonet abstract “system and method accomplish these tasks by analyzing a database of video in order to identify key similarities between different pieces of video” [16] “system uses a series of complex artificial intelligence algorithms to analyze a plurality of characteristics in a video composition” and [214] “learning systems use artificial intelligence applications as well as other methods to analyze the underlying mathematical patterns in the videos.”).
Where independent method claim 30, method claim 34, system claim 38, and method claim 39, are significantly similar to claim 1 rejected above.  These claims are reject based on the same reasoning given above.

Claim 2
Bonet teaches all the limitations of the system of Claim 1, wherein the interactive subsystem component outputs the recommendation for analysis or for action to the at least one user or at least one partner (Bonet abstract, [16], [41] and [201]).

Claim 3
Bonet teaches all the limitations of the system of Claim 1, wherein the recommendation for action occurs at a pre- production or pre-acquisition stage of the scripted content (Bonet [43] and [204] where unreleased it the equivalent of the claimed pre- production or pre-acquisition stage).

Claim 4
Bonet teaches all the limitations of the system of Claim 1, wherein the similarity computation algorithms determine comparability based on features of the scripted content (Bonet [10], [13], and [204]).

Claim 5
Bonet teaches all the limitations of the system of Claim 1, wherein the similarity computation algorithms determine comparability based on production details (Bonet [205-209]).

Claim 7
Bonet teaches all the limitations of the system of Claim 1, wherein the processing of the input scripted content data includes sentiment identification and categorization (Bonet [194] where preference is the equivalent of the claimed sentiment and [82-83] where classification is the equivalent of the claimed categorization).

Claim 8
Bonet teaches all the limitations of the system of Claim 7, wherein the sentiment identification and categorization comprises emotion extraction from the content data (Bonet [82] and [200]).

Claim 9
Bonet teaches all the limitations of the system of Claim 7, wherein the sentiment identification and categorization comprises tone details extraction from the content data (Bonet [119-120]).

Claim 10
Bonet teaches all the limitations of the system of Claim 7, wherein narrative characteristics and plot types are derived from the identified and categorized sentiment (Bonet [91-117] and [139-140]).

Claim 16
Bonet teaches all the limitations of the system of Claim 1, wherein the data storage subsystem component maintains a database of keywords and metadata (Bonet [16], [62-65], [196], and [200]).

Claim 17
Bonet teaches all the limitations of the system of Claim 16, wherein the performance analytics component is programmed to track performance of the keywords (Bonet [16], [62-65], [196], and [200]).

Claim 18
Bonet teaches all the limitations of the system of Claim 17, wherein the performance analytics component is programmed to iteratively update the keywords based on the keyword performance (Bonet [16], [62-65], [196], and [200]).

Claim 19
Bonet teaches all the limitations of the system of Claim 16, wherein the performance analytics component is programmed to enrich the database of metadata Bonet [16], [62-65], [196], and [200]).

Claim 21
Bonet teaches all the limitations of the system of Claim 20, wherein the preparation of the input scripted content data for processing further includes programming the performance analytics component to perform stylometry analysis on logical units of storage of the scripted content data (Bonet [16]).

Claim 22
Bonet teaches all the limitations of the system of Claim 21, wherein output of the stylometry analysis includes at least of one of the following: tone, pacing, and authorial attributes of the processed content data (Bonet [16] and [159], see sound analysis).

Claim 23
Bonet teaches all the limitations of the system of Claim 22, wherein the stylometry analysis includes readability analysis of the scripted content data (Bonet [16]).

Claim 28
Bonet teaches all the limitations of the system of Claim 1, wherein the performance analytics component includes a plurality of machine learning algorithms (Bonet [43], [191-194], and [214]).

Claim 29
Bonet teaches all the limitations of the system of Claim 28, wherein results computed by the machine learning algorithms are used as input for the similarity computation algorithms (Bonet abstract, [193] and [213-214]).

Claim 36
Bonet teaches all the limitations of the method of Claim 34, wherein the performance analytics component includes a plurality of similarity computation algorithms, and wherein results computed by the machine learning algorithms are used as input for the similarity computation algorithms (Bonet abstract, [193] and [213-214]).

Claim 37
Bonet teaches all the limitations of the method of Claim 34, wherein the performance analytics component is programmed to extract metadata from the scripted content and input the extracted metadata in the plurality of machine learning algorithms (Bonet [42] and [79]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonet et al (US Pub. 2008/0059287 A1) in view of Terry et al (US 2016/0027198 A1).

Claim 6
Bonet teaches all the limitations of the system of Claim 1, however Bonet does not expressly teach the limitation of wherein the performance analytics component is programmed to process the input scripted content data by natural language processing.
Terry in the analogous art of animated audiovisual teaches the claimed limitation of wherein the performance analytics component is programmed to process the input scripted content data by natural language processing (Bonet [40-43]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bonet the performance analytics component is programmed to process the input scripted content data by natural language processing as taught by Terry since the claimed invention is merely a combination of old elements, and in the combination each element merely would have .

Claims 11-14, 24, 25, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bonet et al (US Pub. 2008/0059287 A1) in view of Au (US Pub. 2012/0166180 A1)

Claim 11
Bonet teaches all the limitations of the system of Claim 7, however Bonet does not expressly teach the limitation of wherein an interactive subsystem component outputs a visual diagram of results presenting the identified and categorized sentiment.
Au in the analogous art of text compassions teaches the claimed limitation of an interactive subsystem component outputs a visual diagram of results presenting the identified and categorized sentiment (Au [309] and fig. 33-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bonet the interactive subsystem component outputs a visual diagram of results presenting the identified and categorized sentiment. as taught by Au since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12
Bonet teaches all the limitations of the system of Claim 7, however Bonet does not expressly teach the limitation of wherein the data storage subsystem component includes a dictionary of tags correlating sentiments to natural language of the content data, and wherein the sentiment identification and categorization includes using the dictionary of tags to map scripted content units to a corresponding sentiment value.
Au in the analogous art of text compassions teaches the claimed limitation of data storage subsystem component includes a dictionary of tags correlating sentiments to natural language of the content data, and wherein the sentiment identification and categorization includes using the dictionary of tags to map scripted content units to a corresponding sentiment value (Au [256] and [322]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bonet the data storage subsystem component includes a dictionary of tags correlating sentiments to natural language of the content data, and wherein the sentiment identification and categorization includes using the dictionary of tags to map scripted content units to a corresponding sentiment value. as taught by Au since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13
Bonet teaches all the limitations of the system of Claim 1, however Bonet does not expressly teach the limitation of wherein the processing of the input scripted content data includes topic modeling that extracts topics from the scripted content data.
Au in the analogous art of text compassions teaches the claimed limitation of processing of the input scripted content data includes topic modeling that extracts topics from the scripted content data (Au [280])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bonet the processing of the input scripted content data includes topic modeling that extracts topics from the scripted content data as taught by Au since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14
Bonet teaches all the limitations of the system of Claim 13, however Bonet does not expressly teach the limitation of wherein the topic models are visually represented in a map.
Au in the analogous art of text compassions teaches the claimed limitation of topic models are visually represented in a map (Au [129] and [280])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bonet the topic models are visually represented in a map as taught by Au since the claimed invention is merely 

Claim 24
Bonet teaches all the limitations of the system of Claim 1, however Bonet does not expressly teach the limitation of wherein the performance analytics component is further programmed to tokenize the scripted content data using an internal dictionary of terms prior to tagging.
Au in the analogous art of text compassions teaches the claimed limitation of the performance analytics component is further programmed to tokenize the scripted content data using an internal dictionary of terms prior to tagging (Au [141] and [385]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bonet the performance analytics component is further programmed to tokenize the scripted content data using an internal dictionary of terms prior to tagging as taught by Au since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 25
Bonet teaches all the limitations of the system of Claim 24, however Bonet does not expressly teach the limitation of wherein the performance analytics component is 
Au in the analogous art of text compassions teaches the claimed limitation of the performance analytics component is further programmed to create the internal directory from terms derived from a corpus of scripted content (Au [10] and [130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bonet the performance analytics component is further programmed to create the internal directory from terms derived from a corpus of scripted content as taught by Au since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 31
Bonet teaches all the limitations of the method of Claim 30, however Bonet does not expressly teach the limitation of wherein the similarity computation algorithms determine comparability based on at least one of the following: setting, character, style, topics, sentiment, budget, and cast.
Au in the analogous art of text compassions teaches the claimed limitation of the similarity computation algorithms determine comparability based on at least one of the following: setting, character, style, topics, sentiment, budget, and cast (Au [158-161]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bonet the similarity Au since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 35
35. The method of Claim 34, however Bonet does not expressly teach the limitation of wherein the plurality of machine learning algorithms comprises neural network algorithms.
Au in the analogous art of text compassions teaches the claimed limitation of the plurality of machine learning algorithms comprises neural network algorithms (Au [44] and [253]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bonet the plurality of machine learning algorithms comprises neural network algorithms as taught by Au since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonet et al (US Pub. 2008/0059287 A1) in view of Au (US Pub. 2012/0166180 A1) as applies above an in further view of Chatterjee et al (US Pat. 9,471,883 B2).

Claim 15
Bonet teaches all the limitations of the system of Claim 13, however Bonet does not expressly teach the limitation of wherein the extracted topics are mapped to their corresponding keywords.
Chatterjee in the analogous art of hybrid human machine learning system teaches the claimed limitation of extracted topics are mapped to their corresponding keywords (Chatterjee 25:9-17 and 42:2-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bonet the extracted topics are mapped to their corresponding keywords as taught by Chatterjee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonet et al (US Pub. 2008/0059287 A1) in view of Logan et al (US Pub. 2003/0093790 A1).

Claims 20 and 32
Bonet teaches all the limitations of the system of Claim 1, however Bonet does not expressly teach the limitation of wherein the performance analytics component is further programmed to prepare the input scripted content data for processing (Bonet [12]) however Bonet does not expressly teach the limitation of by performing the following steps: 
Logan, in the analogous art of editing and playback system using metadata, teaches the claimed limitation of 
dividing the content data into logical units of storage, adding the divided content data to the data storage subsystem component, converting the divided content data into an extractable file form, extracting metadata from the converted content data, and storing the extracted metadata in a database (Logan [308] and [351-354]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bonet the dividing the content data into logical units of storage, adding the divided content data to the data storage subsystem component, converting the divided content data into an extractable file form, extracting metadata from the converted content data, and storing the extracted metadata in a database as taught by Logan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Where dependent method claim 32 is significantly similar to claim 20 rejected above.  These claims are reject based on the same reasoning given above.

Claim 33
Bonet teaches all the limitations of the method of Claim 32, wherein the method further comprises migrating the prepare scripted content from a customer-facing storage system to an internal database (Bonet [161] and [196]).


Claim 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonet et al (US Pub. 2008/0059287 A1) in view of Bredikhin et al (US Pub. 2015/0293902 A1).

Claim 26
Bonet teaches all the limitations of the system of Claim 1, however Bonet does not expressly teach the limitation of wherein the performance analytics component is programmed to extract at least one plot arc from the scripted content data.
Bredikhin in the analogous art of automated text processing teaches the claimed limitation of the performance analytics component is programmed to extract at least one plot arc from the scripted content data (Bredikhin [67-70]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bonet the performance analytics component is programmed to extract at least one plot arc from the scripted content data as taught by Bredikhin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 

Claim 27
Bonet teaches all the limitations of the system of Claim 26, however Bonet does not expressly teach the limitation of wherein the at least one extracted plot arc is categorized and organized based on archetypical plot types.
Bredikhin in the analogous art of automated text processing teaches the claimed limitation of the at least one extracted plot arc is categorized and organized based on archetypical plot types (Bredikhin [67-70]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bonet the at least one extracted plot arc is categorized and organized based on archetypical plot types as taught by Bredikhin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bessen et al (US Pub 2018/0165696 A1) teaches topics and themes may be extracted from the content of the documents using topic modeling.  The 
Dubnov et al (US 2016/0155067 A) teaches a digital media, live and recorded entertainment productions, the sequence of activities required for producing a film, performance or a game, are described in a document or set of documents such as a movie, stage or game script.  Sequences of documents may describe operations that occur during execution of a project, such as protocols of meetings, email exchanges and other notebooks or logs of activities that happened during the execution of the project.  It is desirable to be able to track the evolution of information and expression in such documents to detect patterns, changes or important events over time.  Such detections can be used to evaluate or predict a variety of performance measures of a proposed set of activities.
Grant et al (US Pat 10,546,060 B2) teaches textual posts are analyzed using a natural language processing speech classification technique, that results in an identification of a noun to which the detected pronoun refers.  The system then displays, on a display device, the noun to which the pronoun refers.
Houh et al (US 2007/0106693 A1) teaches search engine 1320 searches the database 1330 of metadata enhanced for audio/video search, such as the enhanced metadata previously described with respect to FIG. 2.  In particular, by including the text of the audio portion of a media file or stream within the metadata descriptive of the media file or stream, which is segmented according to, for example, topics, stories, scenes, etc., the search engine 1320 can obtain accurate search results through key word searching.  The metadata can also be segmented according to segments of other media channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FOLASHADE ANDERSON/           Examiner, Art Unit 3623